Citation Nr: 0122139	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  96-00 505	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased original disability rating for 
tinea versicolor, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1989 to March 
1993.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.  The Board notes that the veteran's case 
is currently under the jurisdiction of the RO located in Los 
Angeles, California.

As a preliminary matter, the Board notes that the Oakland, 
California RO granted service connection for a bilateral knee 
disability in April 1994, assigning at that time a 
noncompensable rating, and subsequently notified the veteran 
of this decision, also in April 1994.  The veteran expressed 
disagreement with this decision, as shown as part of a notice 
of disagreement (NOD) provided VA by his representative, in 
May 1994.  In a November 1994 rating decision, the Oakland, 
California RO increased the disability evaluation assigned to 
the veteran's service-connected bilateral knee disability to 
10 percent.  As part of a letter received by VA in August 
1995, the veteran's representative, in pertinent part, 
indicated that the veteran disagreed with the rating assigned 
to the veteran's service-connected bilateral knee disorder.  
In September 1995, the veteran was issued a supplemental 
statement of the case (SSOC) concerning his bilateral knee 
disability.  The veteran was informed that he had 60 days to 
perfect an appeal regarding this issue.  Review of the record 
does not show that the veteran acted to complete a timely 
appeal as to the issue of entitlement to an increased rating 
for his service-connected bilateral knee disability.  As 
such, the Board lacks jurisdiction to address his appeal as 
to this issue.  See 38 U.S.C.A. §§ 7105, 7108 (West 1991); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993);

Additionally, the Board points out that, as shown as part of 
a VA Form 21-4138, Statement in Support of Claim, received by 
VA in November 1997, the veteran withdrew the issue then on 
appeal for entitlement to service connection for a back 
disorder.  


REMAND

In the present case, the veteran essentially contends that 
the evaluation assigned for his service-connected tinea 
versicolor is inadequate to reflect the current level of 
severity.

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 
38 C.F.R. § 3.159 effective November 9, 2000, in view of the 
new statutory changes.  See 66 Fed. Reg. 45620-45632 (August 
29, 2001).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Concerning the veteran's service-connected tinea versicolor, 
the evidence shows that the veteran last underwent a VA 
dermatological examination in February 1997.  Since this 
examination the veteran has asserted that his skin condition 
has worsened.  Specifically, in the course of a March 2000 VA 
psychiatric examination, the veteran informed the examiner 
that he periodically gets a rash on his entire body.  Also, 
review of a VA Form 646, Statement of Accredited 
Representation in Appealed Case, dated in June 2001, shows 
that the veteran's representative asserted that the veteran's 
"skin rash" had consistently gotten worse since he returned 
from the Gulf War.  In reference to skin disorders, the Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that the frequency, duration, and 
outbreaks of skin disease exacerbations must be addressed by 
rating adjudicators, and that a skin disorder should be 
considered, whenever possible, at a time when it is most 
disabling.  Bowers v. Brown, 2 Vet. App. 675 (1992); Ardison 
v. Brown, 6 Vet. App. 405 (1994).  The Board points out that 
the above-mentioned duty to assist includes the duty to 
conduct a thorough and contemporaneous medical examination 
under appropriate circumstances.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  As such, the Board is of the opinion that a 
current VA dermatological examination is warranted.

Further, the Court has held that unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time may be assigned based on the facts 
found following the initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the rating action appealed from was the initial grant of 
service connection for the veteran's disability now on 
appeal, the RO should consider the proper evaluation to be 
assigned for the veteran's service-connected disability 
pursuant to the Court's holding in Fenderson, supra.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all medical care providers who have 
furnished recent treatment for his 
service-connected skin disability.  He 
should be requested to furnish signed 
authorizations for release of medical 
records in connection with each private 
source he identifies, so that the RO can 
request them.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder), should be requested.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should schedule the veteran 
for a VA examination by a dermatologist 
to determine the current severity and 
manifestations of his service-connected 
skin disability.  All necessary tests and 
studies should be conducted including, 
but not limited to, photographs of all 
affected areas; such photographs should 
be associated with the claims folder.  
The dermatologist is asked to 
specifically evaluate any disfigurement, 
lesions, scarring, ulcerations, itching, 
pain or tenderness, exfoliation, 
exudation, crusting, pigment changes or 
systemic or nervous manifestations found 
present.  The claims file, including a 
copy of this Remand, should be made 
available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.  Any opinion 
expressed should be accompanied by a 
written rationale.

3.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examination are made part of the claims 
folder.  The RO is also requested to 
notify the veteran of 38 C.F.R. § 3.655 
(2000).

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of entitlement an increased 
original disability rating for tinea 
versicolor, taking into account all 
applicable laws and regulations, to 
include the applicability of staged 
ratings assigned under Fenderson, supra.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a SSOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until notified by the 
RO; however, the veteran is advised that failure to cooperate 
by reporting for an examination may adversely affect the 
claim.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


